DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 10/22/2021 have been entered. Claims 1-17, 19, and 20 are currently pending where claims 2-5 were previously withdrawn from consideration. Applicant’s amendments are sufficient to overcome the 112(b) previously set forth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0010592 (Chuang hereinafter) in view of US 6485264 (Wu hereinafter).
Regarding claim 1, Chuang teaches aa floor pump (Figure 1) that discloses a handle shell defining therewithin an accommodating space and an air vent in fluid communication (Figures 1 
Chuang is silent with respect to the pressure gauge disposed and elastically moveable within the accommodating space, a flexible connecting tube disposed within the accommodating space of the handle shell and comprising a first end and a second end; and a tube joint connecting the flexible connecting tube to the air vent.
However, Wu teaches a floor pump that discloses a pressure gauge disposed and elastically moveable within the accommodating space (Figure 5 where the pressure gauge 60 is supported in the accommodating space of the equivalent accommodating space 70 by at least a portion of the o-rings where the o-rings are capable of providing some elastic movement), a flexible connecting tube in the accommodating space of the handle shell and comprising a first end and a second end (Under the broadest reasonable interpretation of a flexible material, the material of 61 is found to be the flexible tube with a first end and opposing second end); and a tube joint connecting the flexible connecting tube to the air vent (Figure 5, joint tube 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure gauge assembly of Chuang with the pressure gauge assembly of Wu to via simple substitution to allow for minimal air passages to be required while providing the same aspect of measuring the air pressure of the pumped into body). 
Regarding claim 16, Chuang’s modified teachings are described above in claim 1 where the combination of Chuang and Wu would further discloses an inflatable body in communication with the air (Via nozzle 90), wherein the inflatable body comprises at least one of an inflatable 
Regarding claim 19, Chuang’s modified teachings are described above in claim 1 where the combination of Chuang and Wu would further disclose a pair of grips extending from opposite sides of the handle shell (Chuang Figures 1-3). 
Regarding claim 20, Chuang’s modified teachings are described above in claim 19 where the combination of Chuang and Wu would further disclose that the handle shell and the pair of grip portions are integrally formed (Evident from Figures 1-3 of Chuang).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0010592 (Chuang) in view of US 6485264 (Wu) and further in view of US 5335543 (Hermansen hereinafter).
Regarding claim 10, Chuang’s modified teaches are described above in claim 1 but are silent with respect to a flexible shock absorber arranged between the pressure gauge and the handle shell for dampening impact between the handle shell and the pressure gauge.
However, Hermansen teaches a mounting for a pressure gauge that while used in SCUBA applications, would be found to be analogous art due to all the references focusing on measuring pressure and securely mounting the gauge. Hermansen discloses a flexible shock absorber arranged between the pressure gauge and the handle shell for dampening impact between the handle shell and the pressure gauge (Rubberized liner 40 per Column 3 Lines 54-62 with Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount of Chuang and Wu with the rubberized material of Hermansen to further minimize impact damages to the pressure gauge. 
Regarding claim 11, Chuang’s modified teachings are described above in claim 10 where the combination of Chuang, Wu, and Hermansen would further disclose that the flexible shock 
Regarding claim 12, Chuang’s modified teachings are described above in claim 11 where the combination of Chuang, Wu, and Hermansen would further disclose that the flexible shock absorber further comprises at least one shock absorber leg extending from the shock absorber body towards the handle shell to provide additional dampening (Resultant combination would be such that Hermansen’s shock absorbing body would feature a foot portion connected to the handle shell to limit shock traveling through the handle shell in Chuang).
Regarding claim 13, Chuang’s modified teachings are described above in claim 12 where the combination of Chuang, Wu, and Hermansen would further disclose that a holder for the flexible shock absorber fixed in the accommodating space for contacting the shock absorber leg and causing the shock absorber leg to move as the pressure gauge is moved (Resultant combination of Chuang and Hermansen).
Regarding claim 14, Chuang’s modified teachings are described above in claim 10 where the combination of Chuang, Wu, and Hermansen would further disclose that the flexible shock absorber comprises a rubber member (Column 3 Lines 54-62 of Hermansen).
Claims 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0010592 (Chuang) in view of US 6485264 (Wu) in view of US 3888127 (Shamlian hereinafter). 
Regarding claim 15, Chuang’s modified teaches are described above in claim 1 but are silent with respect to a cover that can be connected to and disconnected from the handle shell.
However, Shamlian teaches a protective cover for a pressure gauge that discloses a cover that can be connected to and disconnected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure gauge of Chuang and Wu with the cover of 
Regarding claim 17, Chuang’s modified teachings are described above in claim 15 where the combination of Chuang, Wu, and Shamlian would further disclose that the cover is at least partially transparent (Shamlian Cover 28 and 31 specially lens 28 in Figure 1).

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
A review of Applicant disclosing that Chuang and Wu fails to disclose “a pressure gauge disposed and elastically moveable within an accommodating space” has been performed and the attached arguments are not completely persuasive. Chuang’s pressure gauge 70 is located in the accommodating space inside the handle 29/31 of Chuang. The combination with Wu allows for the use of the o-rings of Wu to provide a minor aspect of elastically movability to the pressure gauge. Applicant is advised to further clarify the body used for the elastic motion to overcome the interpretation by the Examiner. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim was previously marked as containing allowable subject matter and Applicant has amended claim 6 into independent form. Claim 6 teaches specific mounting configuration that is not found in the prior art when considering the complete language of claim 6. For at least this reason, claim 6 and dependent claims 7-9 are found to be allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746